—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated January 16, 1996, which denied his motion pursuant to CPLR 3012 (b) to dismiss the complaint and granted the plaintiffs’ cross motion pursuant to CPLR 3012 (d) to compel the defendant to accept service of the complaint.
■
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in permitting the plaintiffs to serve and file an untimely complaint. The delay on the part of the plaintiffs was brief and the excuse for the delay was reasonable (see, CPLR 3012 [d]). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.